SANBORN, Circuit Judge
(dissenting). In my opinion there is no essential difference between the facts in this case and the law applicable thereto and those in Lindsay & Phelps Company v. Mullen, 176 U. S. 126, 140, 144, 145, 148, 150, 152, 153, 20 Sup. Ct. 325, 44 L. Ed. 400. In that case the limit of the jurisdiction of the state of Minnesota was the thalweg of the Mississippi river. In this case it was the thalweg of the Rainy Lake river. In that case the Minnesota Boom Company constructed its main boom on the Minnesota side of the Mississippi river and extended its sheer boom to the Wisconsin shore, so that it turned all the logs coming down the river into the upper end of its main boom. In this case the Rainy Lake Boom Corporation constructed its boom under the same statute on the Minnesota side of the thalweg of the Rainy Lake river and extended its sheer boom to the Canadian side, so that it turned all loose logs coming down the river into the upper end of its boom. In that case there was no evidence that the Lindsay & Phelps Company either contracted or consented that their logs should be turned into the Minnesota Company’s boom; nothing but that it did not appear “that the plaintiff was compelled to avail itself of this boom, or that its logs were forcibly seized by the boom company and against its will passed through the boom.” Page 150, of 176 U. S., page 334 of 20 Sup. Ct. (44 L. Ed. 400). In this case the record discloses an essentially similar state of facts. In that case the Supreme Court held that a Wisconsin corporation, whose logs were on the way from Wisconsin to Iowa upon the Mississippi river and were turned into *298the Minnesota Company’s main boom by its sheer boom, must pay the charges of the surveyor general of Minnesota for inspecting and measuring them in that boom; and in this case the Rainy Lake Corporation boomed these logs and claims its lien under the same Minnesota law. Upon the authority of the argument in the opinion in that case, which it would be useless to repeat hex-e, and of the decisions in that case, in Osborne v. Knife Falls Boom Corporation, 32 Minn. 412, 419, 21 N. W. 704, 50 Am. Rep. 590, in Pound v. Turck, 95 U. S. 459, 24 L. Ed. 525, in J. S. Keator Lumber Co. v. St. Croix Boom Corporation, 72 Wis. 62, 38 N. W. 529, 7 Am. St. Rep. 837, in Rundle v. Delaware & Raritan Canal Co., 14 How. 80, 93, 14 L. Ed. 335, in Willson v. Blackbird Creek Marsh Co., 2 Pet. 245, 7 L. Ed. 412, in Cooley v. Port Wardens, 12 How. 299, 315, 13 L. Ed. 996, and in the other cases cited in the opinion in the Lindsay & Phelps Company v. Mullen Case, it seems to me that the Boom Corporation has a lawful lien upon the logs in dispute which ought to be enforced.